DETAILED ACTION
This action is responsive to application filed on March 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated March 23, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
Referring to claim 1, the claim is directed to a software. As recited, claim 1 recites “An image data storage device that stores a plurality of images in an image file conforming to an image file format, the image data storage device comprising: an acquisition unit...” However, is not clear whether the image data storage device is hardware or software generated because no hardware structure such as  processor or memory has been limited in the claim language. A reasonable interpretation is that the system comprises only software and/or program instructions. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009). Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 
Per claims 2-12, these claims do not cure the deficiency in claim 1 and are rejected based on dependency on claim 1. 
Therefore, the claims are non-statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paris (US Patent Application Publication No. US 20130124508 A1), in view of Vadakital (US Patent Application Publication No. US 20190052937 A1).

Regarding claim 1, Paris teaches An image data storage device that stores a plurality of images in an image file conforming to an image file format, the image data storage device comprising: an acquisition unit configured to acquire the plurality of images; (See Paris [0048] “Web gateway 120 may receive image data, image descriptors and metadata for each of the multiple images captured by the mobile device users” [Thus, acquire a plurality of images]”)

an identification unit configured to identify metadata common among two or more of the plurality of images acquired by the acquisition unit; (See Paris [0039] “Metadata may also be a location (such as a geo-tag), determined by a global positioning system (GPS) receiver of the mobile device, that specifies the geographic location at which an image is captured...The metadata may be saved under various standard metadata formats, such as exchangeable image file format (EXIF) type metadata” See also Paris [0068] “ Computation server 140 may also determine [Thus, identify] similar images based on a comparison of new image metadata to existing image metadata...If the distance between the geographic coordinates of the geo-tags of the images is below a particular threshold, computation server 140 may determine that the images where taken at a similar location. [Thus, identify metadata common among two or more of the plurality of images acquired]”)

a storage unit configured to store the plurality of images acquired by the acquisition unit in the image file conforming to the image file format, and to store the metadata identified by the identification unit as common metadata in the image file conforming to the image file format; and (See Paris [0017] “Web gateway 120 may send the received image file(s) to database 130.” See also Paris [0047] “The central location may be a server, such as database 130, where the image file, image descriptors and image metadata may be stored” See also Paris [0023] “The database of images stored in database 130 may include image data, image descriptors which represent features of images and metadata which provides additional information about the images.” [Thus, stores the  plurality of images acquired and stores the metadata identified])

Paris does not explicitly disclose store the plurality of images acquired by the acquisition unit in the image file conforming to the image file format, and to store the metadata identified by the identification unit as common metadata in the image file conforming to the image file format;

	However, Vadakital discloses store the plurality of images acquired by the acquisition unit in the image file conforming to the image file format, and to store the metadata identified by the identification unit as common metadata in the image file conforming to the image file format; (See Vadakital abstract “ In an example method for encapsulating media data [i.e. plurality of images], a container file including at least one meta data unit in a media data structure is formed.” See also Vadakital [0067-0069] “Media data may be defined as a sequence of bits that forms a coded representation of multimedia, e.g., coded representation of pictures, coded representation of an image or images [Thus, a plurality of images acquired]...When media data is stored using a container file format, at least part of the metadata may be represented by the file format structures of the container file format [i.e. an image file conforming to the image file format]...For example, the container file format may be based on elements comprising key-length-value triplets, where the key indicates the type of information, the length indicates the size of the information, and the value comprises the information itself. The box structure used in the ISO Base Media File Format may be regarded as an example of a container file element comprising of a key-length-value triplet...media file format standards include...the High Efficiency Image File Format (ISO/IEC 23008-12, which may be abbreviated HEIF [Thus, image file format])” See also Vadakital [0086-0088] “High Efficiency Image File Format (HEIF) is a standard developed by the Moving Picture Experts Group (MPEG) for storage of images and image sequences. The standard facilitates file encapsulation of data coded according to High Efficiency Video Coding (HEVC) standard. HEIF includes a rich set of features building on top of the used ISO Base Media File Format (ISOBMFF)... A set of related images can be stored in a single file [Thus, an image file conforming to the image file format] with associated metadata indicating relationships between different pictures...The ISOBMFF structures and features are used to a large extent in the design of HEIF, and HEIF files also conform to ISOBMFF. The basic design for HEIF comprises that still images are stored as items and image sequences are stored as tracks. Any number of image items can be stored in the same file.” See also Vadakital [0228] “The container file 722 and other information may be stored into the memory 706 and/or to some other storage location, and/or the container file 722 may be transmitted to another device e.g. for storing, decomposing and playback.”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Paris to incorporate the teachings of Vadakital of storing images and metadata in an image file conforming to an image file format.

One would be motivated to do so to enable storage and sharing of image bursts allowing a wide range of use cases like computational photography, an example of use cases include refocusing the shot by selecting an image with a desired focus from a set of picture captured with different focal lengths, high dynamic range photography by combining pictures with different exposures, and building of omnidirectional or panoramic images from a set of pictures with connected scenery [Vadakital 0087].

Paris further in view of Vadakital additionally disclose an output unit configured to output the image file in which the plurality of images and the metadata are stored by the storage unit. (See Vadakital [0228] “The container file 722 and other information may be stored into the memory 706 and/or to some other storage location, and/or the container file 722 [Thus, the image file in which the plurality of images and the metadata are stored]  may be transmitted [Thus output] to another device e.g. for storing, decomposing and playback.”)

Regarding claim 2, Paris further in view of Vadakital, [hereinafter Paris-Vadakital] teaches all limitations and motivations of claim 1, wherein the output unit outputs the image file to at least one of a display device configured to display an image based on the image file. See Vadakital [0228] “The container file 722 and other information may be stored into the memory 706 and/or to some other storage location, and/or the container file 722 [Thus, the image]  may be transmitted [Thus outputs] to another device [e.g. display device] e.g. for storing, decomposing and playback.” (See also Vadakital [0137] “The container file contains media tracks and/or items, out of which a subset is sufficient for consumption (e.g. displaying or playing back). For example, the container file may be an image container file, containing the same original image in multiple coded versions, e.g. with different codecs and/or different spatial resolutions. It is sufficient to fetch a subset of the coded images for displaying, e.g. a thumbnail image, which can be displayed while another image suitable for the display resolution is being downloaded.” See also Vadakital [0275] “The apparatus 50 further may comprise a display 32 in the form of a liquid crystal display. In other embodiments of the invention the display may be any suitable display technology suitable to display an image or video.”)

Regarding claim 3, Paris-Vadakital teaches all limitations and motivations of claim 1, wherein the image file format is a format specified in International Organization for Standardization (ISO)/International Electrotechnical Commission (IEC) 23008-12. (See Vadakital [0069] “Some media file format standards include...the High Efficiency Image File Format (ISO/IEC 23008-12, which may be abbreviated HEIF [Thus, image file format]”)

Regarding claim 4, Paris-Vadakital teaches all limitations and motivations of claim 1, wherein: the acquisition unit acquires, as the plurality of images, a plurality of image files conforming to an ISO base media file format; and (See Vadakital [0086, 0088] “HEIF includes a rich set of features building on top of the used ISO Base Media File Format (ISOBMFF)...The ISOBMFF structures and features are used to a large extent in the design of HEIF, and HEIF files also conform to ISOBMFF.”)

the identification unit extracts property information to be stored in an item property box from the plurality of image files conforming to the ISO base media file format, and identifies the common metadata based on a result of the extraction. (See Vadakital [0087] “HEIF enables...storing sets of images...A set of related images can be stored in a single file with associated metadata indicating relationships between different pictures.” See also Vadakital [0071] “One building block in the ISO base media file format is called a box...All media data and its related metadata may be encapsulated into boxes.” See also Vadakital [0084] “Files [i.e. image files] conforming to the ISOBMFF may contain any non-timed objects, referred to as items, meta items, or metadata items, in a meta box [i.e. item property box] (four-character code: ‘meta’). While the name of the meta box refers to metadata, items can generally contain metadata or media data. [Thus, identifies the common metadata] The meta box may reside at the top level of the file”)

Regarding claim 5, Paris-Vadakital teaches all limitations and motivations of claim 1, wherein: the acquisition unit acquires a plurality of image files including exchangeable image file format (Exif) data as the plurality of images; and the identification unit extracts Exif data from the plurality of image files, and identifies the common metadata based on a result of the extraction. (See also Paris [0039] “Metadata may also be a location (such as a geo-tag), determined by a global positioning system (GPS) receiver of the mobile device, that specifies the geographic location at which an image is captured...The metadata may be saved under various standard metadata formats, such as exchangeable image file format (EXIF) type metadata”  See Paris [0047] “the method illustrated in FIG. 2 may include sending [Thus, extracts] the image file, image descriptors and image metadata to a central location. The central location may be a server, such as database 130” See also Paris [0023] “The database of images stored in database 130 may include image data, image descriptors which represent features of images and metadata which provides additional information about the images.” [Thus, acquires  a plurality of images a plurality of image files including exchangeable image file format (Exif)]” See also Paris [0068] “Computation server 140 may also determine similar images based on a comparison of new image metadata to existing image metadata [Thus, identifies common metadata]...If the distance between the geographic coordinates of the geo-tags of the images is below a particular threshold, computation server 140 may determine that the images where taken at a similar location.”)

Regarding claim 6, Paris-Vadakital teaches all limitations and motivations of claim 5, wherein in a case where a first value indicated by Exif data corresponding to a first image and a second value indicated by Exif data corresponding to a second image fall within a predetermined range, the identification unit identifies the first and second values as common metadata. (See Paris [0039] “Metadata may also be a location (such as a geo-tag), determined by a global positioning system (GPS) receiver of the mobile device, that specifies the geographic location at which an image is captured...The metadata may be saved under various standard metadata formats, such as exchangeable image file format (EXIF) type metadata” See also Paris [0068] “Computation server 140 may also determine [Thus, identify] similar images based on a comparison of new image metadata to existing image metadata...If the distance between the geographic coordinates [i.e. multiple values corresponding to metadata of images]  of the geo-tags of the images is below a particular threshold [Thus, fall within a predetermined range], computation server 140 may determine that the images where taken at a similar location.”)

Regarding claim 7, Paris-Vadakital teaches all limitations and motivations of claim 6, wherein the first and second values are positional information indicated by global positioning system (GPS) information. (See Paris [0039] “Metadata may also be a location (such as a geo-tag), determined by a global positioning system (GPS) receiver of the mobile device, that specifies the geographic location [Thus, global positioning system (GPS) information] at which an image is captured...The metadata may be saved under various standard metadata formats, such as exchangeable image file format (EXIF) type metadata” See also Paris [0068] “Computation server 140 may also determine [Thus, identify] similar images based on a comparison of new image metadata to existing image metadata...If the distance between the geographic coordinates [i.e. multiple values corresponding to metadata of images] of the geo-tags of the images is below a particular threshold, computation server 140 may determine that the images where taken at a similar location.”)

Regarding claim 8, Paris-Vadakital teaches all limitations and motivations of claim 1, wherein: the image data storage device further comprises a recognition unit configured to perform recognition processing on the plurality of images acquired by the acquisition unit; and the metadata is data generated based on a result of the recognition processing performed by the recognition unit. (See Paris [0044-0045] “a mobile device may execute a scale-invariant feature transform (SIFT) algorithm [i.e. recognition processing] to compute image descriptors [i.e. metadata is data generated based on a result of the recognition processing] for a captured image. The SIFT algorithm may detect regions of interest of an image and may compute an image descriptor which may be a signature of the characteristics of each region of interest...a mobile device may execute a speeded-up robust features (SURF) algorithm [i.e. recognition processing] to compute image descriptors [i.e. metadata is data generated based on a result of the recognition processing] for a captured image. The SURF algorithm may detect regions of interest in an image and may compute an image descriptor which may describe the characteristics of each region of interest. [Thus,  perform recognition processing on the plurality of images acquired]”)

Regarding claim 9, Paris-Vadakital teaches all limitations and motivations of claim 8, wherein the metadata generated based on the result of the recognition processing is at least one of scene information obtained by recognition processing on a scene in an image, and object information obtained by recognition processing on an object in an image. (See Paris [0040-0041] “The image descriptors computed [i.e. metadata generated based on the result of the recognition processing] for an image may be used, as described in further detail below, to locate similar images (e.g., images which contain similar content, such as, scenes, people, and/or objects)”)

Regarding claim 10, Paris-Vadakital teaches all limitations and motivations of claim 1, wherein the storage unit generates the image file in which the metadata identified by the identification unit and identification information about the two or more images associated with the metadata are stored. (See Vadakital [0087] “A set of related images [e.g. two or more] can be stored in a single file [Thus, generates an image file] with associated metadata indicating relationships between different pictures” See also Vadakital [0088-0089] “The basic design for HEIF [Thus, the image file] comprises that still images are stored as items...Any number of image items can be stored in the same file...In the context of HEIF, the following boxes may be contained within the root-level ‘meta’ box” See also Vadakital [0084] “Files conforming to the ISOBMFF may contain any non-timed objects, referred to as items, meta items, or metadata items, in a meta box (four-character code: ‘meta’)...The meta box may list and characterize any number of items that can be referred and each one of them can be associated with a file name and are uniquely identified with the file by item identifier (item_id) which is an integer value. [Thus, identification information of the images]”)

Regarding claim 11, Paris-Vadakital teaches all limitations and motivations of claim 1, wherein the storage unit divides the metadata identified by the identification unit into groups, and generates the image file in which the metadata, identification information about each of the groups, and identification information about an image corresponding to each of the groups of the metadata are stored. (See Vadakital [0073] “According to ISOBMFF, a file may include media data and metadata that may be enclosed in separate boxes. The media data may be provided in a media data (mdat) box and the movie (moov) box may be used to enclose the metadata...The movie (moov) box may include one or more tracks, and each track may reside in one corresponding track box...A track may be... media, hint, timed metadata...A media track refers to samples...Samples of a track may be implicitly associated with sample numbers that may be incremented e.g. by 1 in the indicated decoding order of samples. The first sample in a track may be associated with sample number 1”  See also Vadakital [0079] “The movie fragment feature may enable splitting the metadata [Thus, divides the metadata] that otherwise might reside in the movie box into multiple pieces.” See also Vadakital [0082-0083] “The ISO Base Media File Format contains three mechanisms for timed metadata that can be associated with particular samples: sample groups, timed metadata tracks, and sample auxiliary information...A sample grouping in the ISO base media file format may be defined as an assignment of each sample in a track [i.e. metadata] to be a member of one sample group, based on a grouping criterion...As there may be more than one sample grouping for the samples in a track [Thus, dividing metadata into groups], each sample grouping may have a type field to indicate the type of grouping.  Sample groupings may be represented by two linked data structures: (1) a SampleToGroup box (sbgp box) represents the assignment of samples to sample groups; and (2) a SampleGroupDescription box (sgpd box) contains a sample group entry for each sample group describing the properties of the group. [i.e. identification information about each of the groups]” See also Vadakital [0087-0088] “A set of related images [e.g. two or more] can be stored in a single file [Thus, generates an image file] with associated metadata indicating relationships between different pictures...HEIF files also conform to ISOBMFF [i.e. the image file]. The basic design for HEIF comprises that still images are stored as items and image sequences [Thus, multiple images] are stored as tracks [Thus, divided into groups].” See also Vadakital [0084] “Files conforming to the ISOBMFF may contain any non-timed objects, referred to as items, meta items, or metadata items, in a meta box (four-character code: ‘meta’)...The meta box may reside at the top level of the file, within a movie box (four-character code: ‘moov’), and within a track box (four-character code: ‘trak’)...The meta box may list and characterize any number of items that can be referred and each one of them can be associated with a file name and are uniquely identified with the file by item identifier (item_id) which is an integer value. [Thus, identification information of the images]”)

Regarding claim 12, Paris-Vadakital teaches all of the elements of claim 11 in system form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 12.

Regarding claim 13, Paris-Vadakital teaches all of the elements of claim 1 in system form rather than method form. Paris also discloses a method [Paris Claim 1]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13.

Regarding claim 14, Paris-Vadakital teaches all of the elements of claim 1 in system form rather than computer-readable medium form. Paris also discloses a computer-readable medium  [Paris Claim 21]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   




























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161